                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DONNA DEITRICK                                                   )          Civil No.: 4:06-CV-1556
    Plaintiff                                                    )
                                                                 )
          v.                                                     )          (Magistrate Judge Arbuckle)
                                                                 )
MARK A. COSTA, et-al                                             )
   Defendants                                                    )

                                                               ORDER

          IT IS HEREBY ORDERED THAT Defendant’s Joint Motion in Limine

to Preclude Any Further Testimony or Evidence on the Value of the Contents

of the Safe (Doc. 528) is DENIED.

Date: August 19, 2019                                            BY THE COURT
                                                                 s/William I. Arbuckle
                                                                 William I. Arbuckle
                                                                 U.S. Magistrate Judge




c:\users\gonsalve\appdata\local\temp\notes066ecc\order on motion in limine doc. 528.docx              Page 8 of 8
